



Exhibit 10.1


FRANKLIN ELECTRIC CO., INC.
NONEMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
(As Amended and Restated May 6, 2020)













































































--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


Article I - Introduction
....................................................................................................................................................................
1
Article II - Shares Subject to the Plan
.............................................................................................................................................
1
Article III - Director Compensation
................................................................................................................................................
1
Article IV - Deferral Elections
........................................................................................................................................................
2
Article V - Participant Accounts
.....................................................................................................................................................
3
Article VI - Distribution of Accounts
.............................................................................................................................................
4
Article VII - Administration of the Plan
.........................................................................................................................................
6
Article VIII - Amendment or Termination
......................................................................................................................................
7
Article IX - General Provisions
.......................................................................................................................................................
8


























































































-i-



--------------------------------------------------------------------------------



FRANKLIN ELECTRIC CO., INC.
NONEMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN


Article I -Introduction


Franklin Electric Co., Inc., an Indiana corporation (the “Company”), maintains
the Nonemployee Directors’ Deferred Compensation Plan (the “Plan”) for members
of its Board of Directors (the “Board”) who are not employees of the Company or
an affiliate of the Company (the “Nonemployee Directors”). The Plan was
initially effective as of February 11, 2000, amended as of April 28, 2006,
amended as of February 19, 2010, amended as of April 1, 2011, amended as of
December 13, 2019, and is hereby amended and restated as of May 6, 2020.


Article II -Shares Subject to the Plan


2.1 Number of Shares. Subject to adjustment as provided in Section 2.2 herein,
the total number of shares of common stock of the Company (“Common Stock”)
available for issuance under the Plan shall be 200,000 shares. Such shares of
Common Stock may be either authorized but unissued, reacquired or a combination
thereof.


2.2 Adjustment. Any increase in the number of outstanding shares of Common Stock
occurring through stock splits or stock dividends after the adoption of the Plan
shall be reflected proportionately in an increase in the aggregate number of
shares of Common Stock then available for issuance under the Plan. Any
fractional shares of Common Stock resulting from such adjustments shall be
eliminated. If changes in capitalization other than those considered above shall
occur, the Board shall make such adjustment in the number and class of shares of
Common Stock which may thereafter be issued, as the Board in its discretion may
consider appropriate, and all such adjustments shall be conclusive upon all
persons.


Article III -Director Compensation


3.1 Director Compensation. The Plan permits each Nonemployee Director to make an
election for each calendar year to defer receipt of any portion in increments of
10% of (a) the retainer payable to the Nonemployee Director for his or her
services as a member of the Board for the fiscal year that begins in such
calendar year; (b) the fees paid to the Nonemployee Director for each Board and
Committee meeting attended during such calendar year; (c) the fees paid to each
Nonemployee Director, if any, for services during such calendar year as Chairman
of a Board Committee; and (d) the Stock Award granted to the Nonemployee
Director during each such calendar year under the Franklin Electric Co., Inc.
2012 Stock Plan (or any successor equity-based plan) (the “Stock Plan”)
(collectively, the “Director Compensation”). The components of Director
Compensation described in Subsections (a) – (c) shall be referred to herein as
the “Cash Portion” and the component of Director Compensation described in
Subsection (d) shall be referred to herein as the “Stock Portion”.


3.2 Participation. Each Nonemployee Director shall become a participant under
the Plan (a “Participant”) by filing the written Election Form described in
Article IV below with the Plan Administrator with respect to the deferral of the
entire amount of Director Compensation payable to him or her during a calendar
year.






































1



--------------------------------------------------------------------------------



Article IV -Deferral Elections


4.1 Initial Election.


(a) Each Nonemployee Director may elect, on an Election Form provided by the
Plan Administrator and in accordance with Section 3.1(b), to defer receipt of
his or her Director Compensation payable during a calendar year until the date
on which his or her service on the Board terminates for any reason. In such
case, the value of such Director Compensation will be credited to the
Participant Account established for him or her under the Plan pursuant to the
provisions of Section 5.1 below.
(b) If a Nonemployee Director does not make an election pursuant to Subsection
4.1(a) above to defer Director Compensation payable during a calendar year, the
Nonemployee Director shall receive (i) with respect to the retainer described in
Subsection 3.1(a), at his or her option, either (A) a cash payment equal to such
amount, or (B) a distribution of a number of full shares of Common Stock equal
to the cash value of such amount divided by the Fair Market Value (as defined in
Section 9.2) of a share of Common Stock on the date on which such amount is
payable, and cash for any fractional shares; (ii) with respect to the fees
described in Subsections 3.1(b) and (c), a cash payment equal to such amount;
and (iii) with respect to the Stock Portion, the Stock Award that would
otherwise be granted under the Stock Plan, in accordance with the terms of the
Stock Plan. Any distribution of cash or Common Stock shall be made as soon as
practicable after the date on which such Director Compensation is payable. Any
distribution of Common Stock shall be evidenced by a certificate representing
the applicable number of shares of Common Stock, registered in the name of the
Nonemployee Director, and issued to the Nonemployee Director, provided that the
Company may instead reflect the issuance of shares of Common Stock on a
non-certificated basis, with the ownership of such shares by the Nonemployee
Director evidenced solely by book entry in the records of the Company’s transfer
agent.


4.2 Timing of Election.


(a) An Election Form effective for a calendar year shall be delivered to the
Plan Administrator prior to the first day of such calendar year. An Election
Form shall remain in effect for subsequent calendar years until a written notice
to revise the Election Form is delivered to the Plan Administrator on or before
the first day of the calendar year in which the revision is to become effective.
Except as provided in Subsection 4.2(b) below, an initial Election Form or a
revised Election Form shall apply only to Director Compensation otherwise
payable to a Nonemployee Director after the end of the calendar year in which
such initial or revised Election Form is delivered to the Plan Administrator.
Any Election Form delivered by a Nonemployee Director shall be irrevocable with
respect to any Director Compensation covered by the elections set forth therein.
If an Election Form is not in effect for a Nonemployee Director for a calendar
year, he or she shall be deemed to have elected to receive the Cash Portion of
his or her Director Compensation in cash as specified in Subsection
4.1(b)(i)(A).
















































2



--------------------------------------------------------------------------------



(b) Notwithstanding the provisions of Subsection 4.2(a), an election made by a
Nonemployee Director in the calendar year in which he or she first becomes a
Nonemployee Director may be made pursuant to an Election Form delivered to the
Plan Administrator within thirty days after the date on which he or she
initially becomes a Nonemployee Director, and such Election Form shall be
effective with respect to Director Compensation earned from and after the date
such Election Form is delivered to the Plan Administrator.


Article V -Participant Accounts


5.1 Credits to Account.


(a) A Participant’s Director Compensation deferred pursuant to Section 4.1 shall
be credited to the Participant’s Account as of the date on which such payment
would have been made (a “Payment Date”).


(b) The Participant shall have indicated on the Election Form to have the Cash
Portion of the deferred Director Compensation credited to his or her Account
invested in one of the following ways:


(i) Such dollar amount shall be held in the Cash Subaccount of the Participant’s
Account and credited with interest as of the end of each calendar month at the
rate in effect for such month as published by Wells Fargo for its Stable Return
Fund, or a similar interest rate as determined by the Plan Administrator; or


(ii) Such dollar amount shall be held in the Stock Subaccount of the
Participant’s Account and converted into a number of phantom shares of Common
Stock (“Stock Units”), determined by dividing such dollar amount by the Fair
Market Value of a share of Common Stock on the Payment Date. The number of Stock
Units for full shares of Common Stock shall be credited to the Stock Subaccount.
Any cash remaining after such conversion, together with other subsequent credits
of the Cash Portion of deferred Director Compensation, shall be converted into
Stock Units on the next applicable Payment Date.


(c) The Stock Portion of the deferred Director Compensation shall be held in the
Stock Subaccount of the Participant’s Account and converted as of the applicable
Payment Date into a number of Stock Units equal to the number of shares of
Common Stock subject to the Stock Award. Any subsequent credits of the Stock
Portion of deferred Director Compensation shall be converted into Stock Units on
the next applicable Payment Date.


(d) Additional credits shall be made to the Stock Subaccount of a Participant’s
Account in amounts equal to the cash dividends (or the fair market value of
dividends paid in property other than Common Stock) that the Participant would
have received had he or she been the owner on each record date of a number of
shares of Common Stock equal to the number of Stock Units in his or her Stock
Subaccount on such date. In the case of a dividend in Common Stock or a Common
Stock split, additional credits will be made to the Stock Subaccount of a
Participant’s Account of a number of Stock Units equal to the number of full
shares of Common Stock that the Participant would have received had he or she
been the owner on each record date of a number of shares of Common Stock equal
to the number of Stock Units in his or her Stock Subaccount on such date. All
dividends will be converted into Stock Units as described above on the
applicable dividend payment date.


































3



--------------------------------------------------------------------------------



5.2 Transfer Between Subaccounts.


(a) Except as provided in Subsection (b) below, amounts credited to a
Participant’s Cash Subaccount and/or Stock Subaccount pursuant to Section 5.1
shall remain in such Subaccount until distributions occur as described in
Article VI, and no Participant shall be permitted to transfer any amounts
between such Subaccounts.


(b) Notwithstanding Subsection (a), a Participant may elect to transfer all or a
portion of his or her Stock Subaccount to the Cash Subaccount. Such election may
be made once the Stock Portion has been held in the Stock Subaccount for three
full years, and in accordance with procedures established by the Plan
Administrator. In such case, the Stock Subaccount will be reduced by the number
of Stock Units to be transferred and the Cash Subaccount will be credited with
an amount equal to the number of Stock Units transferred multiplied by the Fair
Market Value of a share of Common Stock on the date of the transfer.


5.3 Accounts Maintained Until Payment. Each Participant Account shall be
maintained on the books of the Company until full payment of the balance thereof
has been made to the applicable Participant (or the beneficiaries of a deceased
Participant). No funds shall be set aside or earmarked for any Participant
Account, which shall be purely a bookkeeping device.


Article VI -Distribution of Accounts


6.1 Distribution on Termination of Service. Distributions of a Participant’s
Account shall be made to the Participant according to one or more of the
following methods as irrevocably elected by the Participant on the Election Form
provided in Article IV:


(a) As a lump sum payable on a date identified on the Election Form submitted by
the Participant, so long as the distribution date is at least one calendar year
after the calendar year for which the election is made;


(b) In a designated number of monthly installments, not less than twelve (12) or
more than one hundred twenty (120), commencing on a date identified on the
Election Form submitted by the Participant, so long as the distribution
commencement date is at least one calendar year after the calendar year for
which the election is made. The initial monthly installment as calculated herein
shall remain in effect until the end of the first year in which said
installments commenced. Beginning with the first monthly installment in the
second year, the monthly installment payable for each year shall be computed as
of the beginning of said year based on the previous year ending balance divided
by the number of remaining installment payments. Earnings determined under
Article V shall accrue and be credited to the Plan as described in Article V.
Any residual amounts determined after calculation of the final year’s
installment payments shall be paid with the last scheduled installment payment;
or


(c) In a designated number of annual installments, not less than one (1) or more
than ten (10), commencing on a date identified on the Election Form submitted by
the Participant, so long as the distribution commencement date is at least one
calendar year after the calendar year for which the election is made. The
initial monthly installment shall be computed by dividing the amount to be paid
under such installment plan by the number of annual installments to be paid.
Beginning with the second annual installment, the installment payable for each
year shall be computed as of the beginning of said year based on the previous
year ending balance divided by the number of remaining installment payments.
Earnings determined under Article V shall accrue and be credited to the Plan as
described in Article V. Any residual amounts determined after calculation of the
final year’s installment payments shall be paid with the last scheduled
installment payment.


























4



--------------------------------------------------------------------------------



6.2 Form of Distribution.


(a) (i)  The balance of the Stock Subaccount of the Participant’s Account shall
be distributed in shares of Common Stock or in cash as designated by the
Participant (or his or her beneficiaries in the event of his or her death) by
written notice delivered to the Plan Administrator prior to the applicable
distribution date. If a timely designation is not received by the Plan
Administrator, distribution shall be made in cash or in Common Stock as the
Company shall decide.


(ii) The balance of the Cash Subaccount of the Participant’s Account shall be
distributed in cash.


(b) In the event of a distribution in Common Stock, a certificate representing a
number of shares of Common Stock equal to the number of Stock Units in the
Participant’s Account, registered in the name of the Participant (or his or her
beneficiaries), and any remaining cash in the Stock Subaccount shall be
distributed to the Participant (or his or her beneficiaries). Notwithstanding
the foregoing, the Company, in lieu of issuing a stock certificate, may reflect
the issuance of shares of Common Stock on a non-certificated basis, with the
ownership of such shares by the Participant (or his or her beneficiaries)
evidenced solely by book entry in the records of the Company’s transfer agent.


(c) In the event of a cash distribution, the Participant (or his or her
beneficiaries) shall receive an amount in cash equal to the aggregate of (i) the
number of Stock Units in the Stock Subaccount multiplied by the Fair Market
Value of a share of Common Stock on the applicable distribution date, (ii) any
cash in the Stock Subaccount, and (iii) any cash in the Cash Subaccount,
including interest credited for the month of January.


6.3 Distribution Upon Death. If a Participant’s service on the Board terminates
by reason of his or her death, or if he or she dies after becoming entitled to
distribution hereunder, but prior to receipt of his or her entire distribution,
all cash or Common Stock then distributable hereunder with respect to him or her
shall be distributed to such beneficiary or beneficiaries as such Participant
shall have designated by an instrument in writing last filed with the Company
prior to his or her death, or in the absence of such designation or of any
living beneficiary, to his or her spouse, or if not then living, to his or her
then living descendants, per stirpes, or if none is then living, to the personal
representative of his or her estate, in the same manner as would have been
distributed to the Participant had he or she continued to live.




























































5



--------------------------------------------------------------------------------



6.4 Unforeseeable Emergency. In the discretion of the Plan Administrator, and at
the written request of a Participant, up to 100% of the balance in his or her
Account, determined as of the last day of the calendar month prior to the date
of distribution, may be distributed to the Participant in a lump sum in the case
of an Unforeseeable Emergency, subject to the limitations set forth below. For
purposes of this Section 6.4, an Unforeseeable Emergency is a severe financial
hardship of the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a spouse or dependent (as defined in Section
152(a) of the Internal Revenue Code of 1986, as amended (the “Code”)) of the
Participant, loss of the Participant’s property due to casualty or other
similar, extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances constituting an
Unforeseeable Emergency will depend upon the facts of each case, as determined
by the Plan Administrator in its discretion, but in any case payment may not be
made to the extent that such hardship is or may be relieved:


(a) through reimbursement or compensation by insurance or otherwise;


(b) by liquidation of the Participant’s assets to the extent the liquidation of
such assets would not itself cause severe financial hardship; or


(c) by cessation of deferrals under the Plan.


Distribution of amounts because of an Unforeseeable Emergency shall be permitted
only to the extent reasonably needed to satisfy the Unforeseeable Emergency
(which may include amounts necessary to pay any Federal, state or local taxes or
penalties reasonably anticipated to result from the distribution).


6.5 Distribution Limitation for Key Employees. Notwithstanding the foregoing, if
at the time of a Participant’s termination of service on the Board he or she is
employed by the Company or any affiliate thereof, and is considered to be a Key
Employee as defined in Code Section 409A, distribution of his or her Account
shall not be made earlier than six months following the Participant’s
termination of service on the Board, to the extent required by Code Section
409A.


Article VII -Administration of the Plan


7.1 Plan Administration. The Corporate Governance Committee of the Board of
Directors of the Company shall act as the Plan Administrator. The Plan
Administrator shall be responsible for the general operation and administration
of the Plan, and shall have such powers as are necessary to discharge its duties
under the Plan, including, without limitation, the following:


(a) To construe and interpret the Plan, to decide all questions of eligibility,
to determine the amount, manner and time of payment of any benefits hereunder,
to prescribe rules and procedures to be followed by Participants and their
beneficiaries under the Plan, and to otherwise carry out the purposes of the
Plan.










































6



--------------------------------------------------------------------------------



(b) To appoint or employ individuals to assist in the administration of the Plan
and any other agents deemed advisable. The decisions of the Plan Administrator
shall be binding and conclusive upon all Participants, beneficiaries and other
persons.


7.2 Claims for Benefits. Any Participant claiming a benefit, requesting an
interpretation or ruling, or requesting information, under the Plan, shall
present the request in writing to the Plan Administrator, which shall respond in
writing as soon as practicable. If the claim or request is denied, the written
notice of denial shall state the following:


(a) the reasons for denial, with specific reference to the Plan provisions upon
which the denial is based;


(b)  a description of any additional material or information required and an
explanation of why it is necessary; and


(c) an explanation of the Plan’s review procedure.


The initial notice of denial shall normally be given within 90 days after
receipt of the claim. If special circumstances require an extension of time, the
claimant shall be so notified and the time limit shall be 180 days. Any person
whose claim or request is denied, or who has not received a response within 30
days, may request review by notice in writing to the Plan Administrator. The
original decision shall be reviewed, by the Plan Administrator, which may, but
shall not be required to, grant the claimant a hearing. On review, whether or
not there is a hearing, the claimant may have representation, examine pertinent
documents and submit issues and comments in writing. The decision on review
shall ordinarily be made within 60 days. If an extension of time is required for
a hearing or other special circumstances, the claimant shall be so notified and
the time limit shall be extended to 120 days. The decision on review shall be in
writing and shall state the reasons and the relevant Plan provisions. All
decisions on review shall be final and bind all parties concerned.


Article VIII -Amendment or Termination


8.1 Authority. The Company intends the Plan to be permanent but reserves the
right to amend or terminate the Plan when, in the sole opinion of the Company,
such amendment or termination is advisable. Any such amendment or termination
shall be made pursuant to a resolution of the Board without further action on
the part of the Company’s stockholders to the extent permitted by law,
regulation or stock exchange requirements, and shall be effective as of the date
of such resolution or such later date as the resolution may expressly state.


8.2 Limits. No amendment or termination of the Plan shall (a) directly or
indirectly deprive any current or former Participant or his or her beneficiaries
of all or any portion of his or her Account as determined as of the effective
date of such amendment or termination, or (b) directly or indirectly reduce the
balance of any Account held hereunder as of the effective date of such amendment
or termination. Upon termination of the Plan, distribution of balances in all
Accounts shall continue to be made to Participants or their beneficiaries in the
manner and at the time described in Article VI. No additional deferred Director
Compensation shall be credited to the Accounts of Participants after termination
of the Plan, but the Company shall continue to credit earnings, gains and losses
to Accounts pursuant to Article VI until the balances of such Accounts have been
fully distributed to Participants or their beneficiaries.


































7



--------------------------------------------------------------------------------



8.3 Stockholder Approval. No such amendment, modification or termination of the
Plan may occur without the approval of the stockholders of the Company, if
stockholder approval for such amendment, modification or termination is required
by the federal securities laws, any national securities exchange or system on
which the Shares are then listed or reported, or a regulatory body having
jurisdiction with respect thereto.


Article IX -General Provisions


9.1 Plan Unfunded. The Plan at all times shall be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Company for payment of any benefits hereunder. The right of a Participant or
his or her beneficiary to receive a benefit hereunder shall be an unsecured
claim against the general assets of the Company, and neither the Participant nor
a beneficiary shall have any rights in or against any specific assets of the
Company. All amounts credited to Accounts shall constitute general assets of the
Company.


9.2 Fair Market Value. For all purposes of the Plan, the Fair Market Value of a
share of Common Stock as of a given date shall be the consolidated closing bid
price for a share of Common Stock on The NASDAQ Stock Market for the preceding
trading day, or if there is no such consolidated closing bid price on the
trading day preceding the given date, then on the last previous day on which a
consolidated closing bid price was reported.


9.3 No Guaranty of Assets. Nothing contained in the Plan shall constitute a
guaranty by the Company, the Corporate Governance Committee, the Plan
Administrator, or any other person or entity, that the assets of the Company
will be sufficient to pay any benefit hereunder. No Participant or beneficiary
shall have any right to receive a distribution under the Plan except in
accordance with the terms of the Plan.


9.4 No Guaranty of Service. Establishment of the Plan shall not be construed to
give any Nonemployee Director the right to be retained as a member of the Board.


9.5 No Assignment. No interest of any person or entity in, or right to receive a
distribution under, the Plan, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.


9.6 Governing Law. The Plan shall be construed and administered under the laws
of the State of Indiana, except to the extent preempted by federal law.
















































8



--------------------------------------------------------------------------------



9.7 Incapacity of Participant. If any person entitled to a payment under the
Plan is deemed by the Company to be incapable of personally receiving and giving
a valid receipt for such payment, then, unless and until claim therefor shall
have been made by a duly appointed guardian or other legal representative of
such person, the Company may provide for such payment or any part thereof to be
made to any other person or institution that is contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Company, the Committee, the Plan Administrator and the Plan therefor.


9.8 Succession. The Plan shall be continued, following a transfer or sale of
assets of the Company, or following the merger or consolidation of the Company
into or with any other corporation or entity, by the transferee, purchaser or
successor entity, unless the Plan has been terminated by the Company pursuant to
the provisions of Article VIII prior to the effective date of such transaction.


9.9 Location of Participants. Each Participant or beneficiary shall keep the
Plan Administrator informed of his or her current address. The Plan
Administrator shall not be obligated to search for the whereabouts of any
person. If the location of a Participant is not made known to the Plan
Administrator within three years after the date on which payment of the
Participant’s benefits under the Plan be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, the Plan Administrator is unable to
locate any beneficiary of the Participant, then the Company shall have no
further obligation to pay any benefit hereunder to such Participant, or
beneficiary or any other person and such benefit shall be forfeited. If such
Participant, or his or her beneficiary or any other person, subsequently makes a
valid claim for distribution of the amount forfeited, such amount, without gains
or earnings thereon, shall be distributed to such Participant or his or her
beneficiary or such other person pursuant to Article VI.


9.10 No Liability. Notwithstanding any of the preceding provisions of the Plan,
none of the Company, any member of the Board, any Plan Administrator or any
individual acting as an employee or agent of the Company, the Board, or the Plan
Administrator, shall be liable to any Participant, former Participant, or any
beneficiary or other person for any claim, loss, liability or expense incurred
by such Participant, or beneficiary or other person in connection with the Plan.


9.11 Savings Clause. Notwithstanding anything to the contrary contained in the
Plan, if (a) the Internal Revenue Service prevails in a claim by it that amounts
credited to a Participant’s Account, and/or earnings thereon, constitute taxable
income to the Participant or his or her beneficiary for any taxable year of his,
prior to the taxable year in which such credits and/or earnings are distributed
to him or (b) legal counsel satisfactory to the Company, and the applicable
Participant or his or her beneficiary, renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, the balance of such
Participant’s Account shall be immediately distributed to the Participant or his
or her beneficiary. For purposes of this paragraph, the Internal Revenue Service
shall be deemed to have prevailed in a claim if such claim is upheld by a court
of final jurisdiction, or if the Company, or a Participant or beneficiary, based
upon an opinion of legal counsel satisfactory to the Company and the Participant
or his or her beneficiary, fails to appeal a decision of the Internal Revenue
Service, or a court of applicable jurisdiction, with respect to such claim, to
an appropriate Internal Revenue Service appeals authority or to a court of
higher jurisdiction, within the appropriate time period.






































9



--------------------------------------------------------------------------------



9.12 Notices. Any notice under the Plan shall be in writing, or by electronic
means, and shall be received when actually delivered, or mailed postage paid as
first class U.S. Mail. Notices shall be directed to the Company at its principal
business office at 400 East Spring Street, Bluffton, Indiana 46714, to a
Participant at the address stated in his or her Election Form, and to a
beneficiary entitled to benefits at the address stated in the Participant’s
beneficiary designation, or to such other addresses any party may specify by
notice to the other parties.




































































































10





